Title: From George Washington to Samuel Hodgdon, 8 October 1798
From: Washington, George
To: Hodgdon, Samuel



Sir,
Mount Vernon 8th Octr 1798

The Paper mentioned in your letter of the 23d of August I have recd. I wish there had been more of the Patent copying sort, as what you have sent will soon be expended; and I may find it difficult to obtain a supply here. Of the letter Paper, I shall find no want in the stores of Alexandria. If you had accompanied the Paper with Wax and Wafers, they would have been convenient & acceptable. With esteem I am—Sir Your Obedt Hble Servt

Go: Washington

